Citation Nr: 0027520	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  98-07 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for residuals of a head 
injury, to include organic brain syndrome.

3.  Entitlement to service connection for a left knee 
condition, claimed as secondary to a back condition.

4.  Entitlement to service connection for irritable bowel 
syndrome, claimed as secondary to a psychiatric condition.

5.  Entitlement to service connection for anxiety and 
dysthymia.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for labyrinthitis.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a hip 
condition.

10.  Determination of an initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

11.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, dated in September 1997 and April 1999.  The 
veteran appealed those decisions to the BVA and the case was 
referred to the Board for appellate review. 

The issues of entitlement to service connection for a left 
knee condition, claimed as secondary to a back condition, and 
irritable bowel syndrome, claimed as secondary to a 
psychiatric condition, and the issue of entitlement to TDIU 
are addressed in the remand portion of this decision.

FINDINGS OF FACT

1.  There is no medical evidence of a current diagnosis of 
arthritis the hands; no medical evidence of a nexus between 
the veteran's degenerative changes of the ankles and 
metatarsal phalangeal joint of the right great toe, and any 
incident of active service, to include a shrapnel wound 
injury of the right foot; and no medical evidence to show 
that a shrapnel wound injury of the right foot caused or 
aggravated degenerative changes of the ankles and metatarsal 
phalangeal joint of the right great toe.  

2.  There is no medical evidence of a current diagnosis of 
residuals of a head injury, to include organic brain 
syndrome. 

3.  There is no medical evidence of a nexus between an 
anxiety disorder (other than the veteran's already service-
connected PTSD) or dysthymia and any incident of service. 

4.  The veteran's tinnitus is due to inservice acoustic 
trauma.

5.  There is no medical evidence of a current diagnosis of 
labyrinthitis.

6.  An unappealed RO decision in November 1946 denied service 
connection for an orthopedic condition of the back.

7.  Evidence received since November 1946 includes medical 
evidence of a current back disorder; the medical evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim; and there is medical evidence 
that suggests a causal link between the back disability and 
service.
8.  An unappealed rating decision in December 1990 denied 
service connection for a right hip disability.

9.  The evidence presented since December 1990 does not 
contain any evidence of a currently diagnosed hip disorder; 
the evidence is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

10.  The veteran's service-connected PTSD is manifested by no 
more than occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for arthritis (other than the lumbosacral spine and left 
knee) is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim of entitlement to service connection 
for residuals of a head injury, to include organic brain 
syndrome, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The veteran's claim of entitlement to service connection 
for anxiety or dysthymus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§ 1110, 5107 (West 1991); 38 C.F.R. §§  3.102, 3.303 (1999).

5.  The veteran's claim of entitlement to service connection 
for labyrinthitis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The November 1946 RO decision denying the veteran's claim 
of service connection for a back disability is final.  38 
U.S.C.A. § 7105(c) (West 1991).
7.  The evidence received since the November 1946 denial of 
service connection for a back disability is new and material, 
and the veteran's claim of entitlement to service connection 
for a back disorder is reopened.  38 U.S.C.A. §§  5108, 7104 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

8.  The veteran's claim of entitlement to service connection 
for a back disorder is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

9.  The December 1990 RO decision denying the veteran's claim 
of service connection for a right hip injury is final.  38 
U.S.C.A. § 7105(c) (West 1991).

10.  The evidence received since the December 1990 rating 
decision is not new and material, and the veteran's claim for 
a hip disorder is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

11.  The schedular criteria for an evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Regulations further provide that 
service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by a service connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Before reaching the merits of the veteran's claims, the 
threshold question which must be answered in this case is 
whether the veteran has presented well grounded claims for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

With regard to a claim for secondary service connection, a 
claimant must provide competent evidence that the secondary 
condition was caused by the service-connected condition.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995).  Also, the Court has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
nonservice connected disability caused by a service connected 
disorder.  Allen v Brown, 7 Vet. App. 430 (1995).  The 
credibility of the evidence is presumed when determining 
whether a claim is well grounded.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993). However, the presumption of credibility does not 
apply where a fact asserted is beyond a person's competency 
or where the evidence is inherently false.  See id.

A.  Arthritis

The veteran contends that he currently suffers from arthritis 
due a blast injury in service.  Service medical records 
reveal that in October 1944, the veteran was injured in an 
explosion while fighting a fire on a ship.  He suffered a 
small but deep shrapnel wound to the dorsum of the right 
foot, a shrapnel wound to the posterior right chest, and 
additional small wounds about the body.  Shrapnel was removed 
from the right foot.  The following month, the veteran was 
noted to be walking without difficulty.  X-rays taken in 
service showed no evidence of any fracture, and the veteran's 
service separation examination report did not contain a 
diagnosis of arthritis.  Service connection for scars of the 
back, right foot, and neck was granted in April 1946. 

The veteran received a VA orthopedic examination in October 
1946 that included X-rays of the lumbosacral spine and the 
chest.  No diagnosis of arthritis was rendered.  

The veteran underwent a VA orthopedic examination in January 
1960.  The examination reports include X-ray reports of the 
chest, shoulders, and cervical and lumbosacral spine.  In 
addition, the VA examiner stated that X-rays of the right 
foot were taken and that these were normal.  The Board notes 
that, unlike the X-ray reports of the chest, shoulders and 
spine, the X-ray report of the right foot is not included in 
the claims folder.  The VA examination report did not contain 
a diagnosis of arthritis. 

The veteran underwent a VA examination in November 1990.  
History obtained at that time included nerve damage in the 
right foot secondary to a shrapnel injury with a possible 
history of a secondary right ankle fracture.  Clinical 
examination of the right ankle and foot revealed some local 
irritation between the toes but was otherwise normal.  An X-
ray examination of the right foot was normal.
VA treatment records from February and May 1991 contained an 
assessment of degenerative joint disease.  The veteran 
complained of "the usual arthritis aches - ankles more."  A 
September 1991 entry contained an assessment of 
"degenerative joint disease/shrapnel."  No further 
information was provided.  In October 1991 he complained of 
generalized decreased range of motion due to painful 
stiffness.  The diagnosis was overuse syndrome, diffuse, and 
degenerative joint disease.  In October 1992, the veteran was 
noted to be taking arthritis medication.  In May 1993, the 
impression was "degenerative joint disease, stable."  In 
October 1995 the veteran complained of a three year history 
of left knee pain.  

The veteran received another VA examination in May 1997.  He 
complained of occasional swelling in the ankle, and pain in 
the hands that he attributed to arthritis.  He also gave a 
history of having "trouble" in the right knee in 1950, 
which caused him to favor the right knee, resulting in pain 
and discomfort in the left knee.  The VA examiner diagnosed 
moderately advanced degenerative changes of the left knee, 
and degenerative changes of the knees, ankles, and 
lumbosacral spine.  

A VA X-ray report from July 1999 noted an impression of 
degenerative changes of the metatarsal phalangeal joint of 
the right great toe with small bunion formation off the head 
of the first metatarsal, small plantar calcaneal spur, and 
degenerative changes of the right ankle joint.  

The Board finds that the veteran has not presented a well 
grounded claim for service connection for arthritis (other 
than of the lumbosacral spine and left knee-see below).  As 
to the veteran's complaints of pain in the hands that he 
attributes to arthritis, the Board notes that there is no 
evidence showing a current diagnosis of arthritis of the 
hands.  Absent a current diagnosis, there is no basis for 
service connection.  See Caluza v. Brown, 7 Vet. App. 498, 
505 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

As to degenerative changes of the ankles and of the 
metatarsal phalangeal joint of the right great toe, there is 
no medical evidence that relates such degenerative changes to 
any incident of service, to include a shrapnel wound injury 
of the right foot, nor is there any medical evidence to show 
that the veteran's service-connected shell fragment wound of 
the right foot caused or aggravated arthritis in the ankle 
and foot.  It is pertinent to note that the inservice injury 
did not include any trauma to bone in the foot or ankle.  As 
noted above, X-rays during service and upon a 1960 VA 
examination were reported as negative.  An X-ray examination 
of the right foot in November 1990 was normal.  A history of 
a fracture of the right ankle possibly secondary to nerve 
damage in the right foot was noted at that time but such has 
not been clinically or radiographically confirmed.  Arthritis 
is not apparent in the record until the early 1990s, decades 
after service, and such has not been causally linked to 
service or to a service-connected disability.  While the 
veteran contends that he suffers from arthritis secondary to 
his shrapnel wound injuries, as a layperson, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a medical opinion on etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Given the foregoing, a 
plausible claim for service connection for arthritis has not 
been presented.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Consequently, such claim is not well grounded and 
must, therefore, be denied.  38 U.S.C.A. § 5107(a).

The Board notes that VA treatment records from September 1991 
contained an assessment of "degenerative joint 
disease/shrapnel."  This ambiguous entry, however, did not 
identify the location of such degenerative joint disease.  
Furthermore, it is apparent that the author of the entry was 
merely listing the veteran's disorders and stating that the 
veteran had degenerative joint disease in addition to a 
shrapnel injury, as there were no clinical or X-ray findings 
reported at that time relating to a foot disability.  In 
fact, the only systems examined at that time were respiratory 
and cardiovascular.  The examiner did not opine that a 
shrapnel injury of the right foot caused or aggravated 
arthritis in the foot or ankle. 

B.  Residuals of a Head Injury

The veteran contends that he suffers from residuals of a head 
injury and organic brain syndrome as a result of a concussion 
in service.  Service medical records show no concussion, and 
the records specifically noted that the veteran suffered no 
loss of consciousness at the time of the October 1944 
explosion.  The veteran's service separation examination 
report did not indicate the presence of any residuals of a 
head injury or organic brain syndrome.  

An October 1946 VA examination report noted that the veteran 
complained of "trouble with my eyes . . . and headaches if I 
read very much."  No pertinent diagnosis was rendered.  
During his May 1997 VA examination, he made no complaints 
concerning any residuals of a head injury or organic brain 
syndrome, and the examiner did not diagnose any residuals of 
a head injury or organic brain syndrome.  In view of the lack 
of a current diagnosis, the claim of entitlement to service 
connection for residuals of a head injury, to include organic 
brain syndrome, is not well grounded and must be denied.  
38 U.S.C.A. § 5107(a).

C.  Anxiety and Dysthymia

Service medical records did not contain a diagnosis of 
anxiety or dysthymus, and the veteran's service separation 
examination report noted no abnormality of the psyche.  An 
October 1946 VA examination report stated that his mental 
status was normal.  The veteran received VA psychiatric 
examinations in March 1997 and July 1999.  On both occasions, 
the Axis I diagnosis was adjustment disorder, not otherwise 
specified.  A private psychiatric evaluation conducted in 
April 1998 concluded with an Axis I diagnosis of PTSD.  
(Service connection is currently in effect for PTSD.)  In 
view of the lack of a current diagnosis of either anxiety 
disorder or dysthymia, the claim of entitlement to service 
connection for such disorders is not well grounded and must 
be denied.  38 U.S.C.A. § 5107(a).

D.  Tinnitus

No diagnosis of tinnitus is noted in the veteran's service 
medical records or on his service separation examination 
report.  The veteran's ears were found to be normal during a 
VA examination in October 1946.   The veteran received 
another VA examination in May 1990 in connection with a claim 
of entitlement to service connection for hearing loss.  The 
examiner stated that the veteran suffered from tinnitus and 
that this was due to the explosion in service.  Another VA 
examination was conducted in May 1997.  The veteran 
complained of ringing in the ears since 1980.  The diagnosis 
was tinnitus, both ears, since 1980.  The veteran submitted a 
private audiology report in May 1999.  The report did not 
include a diagnosis of tinnitus.  In July 1999, he was re-
examined by VA.  He reported a history of ringing in the 
ears.  No diagnosis of tinnitus or ringing in the ears was 
provided.  

While the more recent evidence of tinnitus is silent 
regarding the etiology of the disorder, and there is some 
medical evidence to indicate that the disorder began in 180 
or many years after service, the Board notes that the VA 
examiner in May 1990 found that tinnitus was due to explosion 
in service.  It is clear from the record that there was such 
an explosion.  It is also pertinent to note that a VA 
examiner concluded in July 1999 that hearing loss was due to 
noise exposure from an explosion in service.  It is the 
Board's judgment that the evidence is at least in equipoise 
as to whether the veteran's tinnitus is causally linked to 
inservice acoustic trauma.  Accordingly, the Board finds that 
service connection for tinnitus is warranted.  

E.  Labyrinthitis

Service medical records contained no diagnosis of 
labyrinthitis.  The veteran's separation examination report 
did note the presence of bilateral external otitis - 
sebaceous.  The Board notes that service connection for 
external otitis media was granted in April 1946.  The veteran 
was given a general VA examination in October 1946.  Under 
the heading "Complaints," appeared the entry "my ears 
don't trouble now."  His ears were examined and found to be 
normal, and no ear disease was found.  The veteran received 
another VA examination in May 1997.  The examiner reported 
that no active disease of the middle or inner ear was found.  
The veteran submitted a private audiology report in May 1999.  
The report did not include a diagnosis of labyrinthitis.  In 
July 1999, he received a VA Ear Disease examination.  The 
examiner reported that "there are no complications of any 
ear disease at this time."

In view of the lack of a current diagnosis of labyrinthitis, 
the veteran's claim is not well grounded and must, therefore, 
be denied.  38 U.S.C.A. § 5107(a).

II.  New and Material Evidence

The veteran essentially argues that he has presented new and 
material evidence to reopen previously denied claims of 
entitlement to service connection for a back condition and a 
right hip condition.  

Service connection for an orthopedic condition of the back 
was denied in November 1946.  The veteran was notified of 
this decision in December 1946.  He did not file a notice of 
disagreement and substantive appeal and the decision became 
final.  See 38 U.S.C.A. § 7105(b)(1)(c) (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1999); Person v. Brown 5 Vet. 
App. 449, 450 (1993).  Service connection for a right hip 
injury was denied in December 1990, and the veteran was 
notified in January 1991.  Again, a notice of disagreement 
and substantive appeal were not filed and the decision became 
final.  Id.  

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by the VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  When it is determined 
that new and material evidence has been submitted, the VA 
must reopen a previously denied claim.  See Spencer v. Brown, 
4 Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. 
§ 7104(b).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see generally Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998).

In light of Evans v. Brown, 9 Vet. App. 273, 285 (1996), the 
evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  

A.  Back Disorder

The evidence of record at the time of the November 1946 
rating decision consisted of the veteran's service medical 
records and the report from an October 1946 VA examination.  
There was no evidence of a back disorder in service, and no 
evidence of a back disorder in October 1946.  The evidence 
submitted since November 1946 consists of the following: a 
January 1960 VA examination report with a diagnosis of 
lumbosacral strain; a May 1990 VA examination report that 
noted an impression of "possible . . . degenerative disc 
disease [at] L4-L5"; a March 1997 VA examination report with 
diagnoses of degenerative joint disease of the lumbosacral 
spine and old compression fracture of L-1; a private medical 
statement dated in May 1997 with an assessment of probable 
spinal stenosis and probable lumbosacral degenerative joint 
disease that "could have been" secondary to the explosion 
in service; VA treatment records from February 1991 to June 
1997 containing a number of entries noting the presence of 
degenerative joint disease; a July 1999 VA X-ray report with 
an impression of chronic depression deformity of L2 vertebral 
body, mild diffuse degenerative changes of the lumbosacral 
spine with secondary levoscoliotic curvature of the lumbar 
spine, and diffuse degenerative changes of the facet joints 
of the mid and lower cervical spine.

As the previous denial in November 1946 was based on the fact 
that the veteran had not been diagnosed with a back disorder, 
the subsequent evidence of a back disorder that "could have 
been" secondary to an explosion in service is so significant 
that it must be considered to fairly decide the merits of the 
veteran's claim and thus constitutes new and material 
evidence sufficient to reopen the claim.  In addition, as the 
May 1997 statement provides medical evidence of a possible 
nexus between the veteran's back disorder and service, the 
Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
Epps, supra; Caluza, supra.  To this extent, the claim is 
granted. 
B.  Hip Disorder

The evidence of record at the time of the December 1990 
rating decision consisted of the veteran's service medical 
records and the reports from VA examinations conducted in 
October 1946, January 1960, and November 1990.  Neither the 
October 1946 nor the January 1960 examination reports 
contained a diagnosis of a hip disorder and the January 1960 
report noted normal range of motion of the hips.  The 
November 1990 report noted that the veteran had "dimunition 
of the ability to perceive sharp sensation and light touch on 
the right anterolateral thigh.  This is possibly secondary to 
hip trauma and developmental degenerative joint disease" 
from the explosion in service.  The RO denied service 
connection on the grounds that there was no evidence of a hip 
disorder in service.  

The evidence submitted since December 1990 consists of the 
following: a March 1997 VA general examination report that 
did not contain a diagnosis of any hip disorder but did 
include complaints from the veteran of numbness in the right 
leg since an explosion 1945; a private medical statement 
dated in May 1997 that contained an assessment of probable 
spinal stenosis resulting in pain and numbness in the right 
leg; and VA treatment records from February 1991 to June 1997 
containing a number of entries noting the presence of 
degenerative joint disease.  

The Board notes that the December 1990 rating decision was 
based on the fact that there was no evidence of a hip 
disorder in service.  The evidence presented since December 
1990 does not contain any diagnosis of a hip disorder, or any 
evidence that a hip disorder was present in service.  As 
regards the veteran's complaints of numbness in the right 
lower extremity, the Board notes that such evidence is 
cumulative of evidence of record at the time of the December 
1990 that indicated numbness in the right thigh.  As regards 
the treatment entries addressing the presence of degenerative 
joint disease, these brief entries did not specify the 
location of such joint disease, while the more thorough VA 
examination report and the May 1997 private physician's 
statement indicated that degenerative joint disease was 
present in the back, the knees and the ankles but made no 
mention of degenerative joint disease of the hips.  
Accordingly, the Board finds that new and material evidence 
has not been received to reopen the veteran's claim of 
entitlement to service connection for a hip disorder.

III.  Evaluation of Service-Connected PTSD

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  After reviewing the record, 
the Board finds that no further action is necessary to meet 
the duty to assist the veteran with the development of 
evidence in connection with his claim.  38 U.S.C.A. 
§ 5107(a). 

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, a 30 
percent evaluation is warranted for PTSD resulting in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is warranted for PTSD with occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A March 1997 VA examination report noted that the veteran 
stated that his symptoms had stabilized and he was not as 
affected by his combat experiences as he used to be.  He 
denied any problems watching war documentaries or films, 
denied any emotional problems relating to explosions or loud 
noises, and denied having any recurrent or distressing dreams 
of combat or intense psychological reminders of distressing 
events.  The examiner reported that the veteran was married 
and had retired from work at the age of 62 after maintaining 
gainful and productive employment.  

The veteran maintained good eye contact, was cooperative, had 
no abnormal movements or mannerisms, had appropriate mood and 
affect, and he did not exhibit any anxiety or emotional 
lability.  He had no abnormal thought processes and was fully 
oriented.  His attention and concentration were adequate, as 
were his insight and judgment.  The examiner concluded that 
the veteran was no longer influenced by any emotional trauma.  
The Axis I diagnosis was adjustment disorder, not otherwise 
specified, and the veteran was assessed a Global Assessment 
of Functioning (GAF) score of 75/80.

The veteran submitted the results of a private psychiatric 
evaluation, conducted in May 1998.  The psychiatrist 
commented that the veteran no longer had frequent nightmares 
but that he did have occasional flashbacks, and thought about 
his combat experiences approximately every other day.  He 
avoided thoughts, feelings, and events that might remind him 
of combat experiences, and reported having ongoing difficulty 
maintaining a loving, caring attitude towards others.  He 
denied any general loss of interest in life, and denied any 
loss of concentration, but reported ongoing periods of 
depression with associated mood swings, both of moderate 
severity.  He reported that his past irritability had 
considerably diminished, but he had an ongoing and periodic 
sense of a foreshortened future.  He also reported difficulty 
sleeping, with moderate hypervigilence and hyperstartle 
response, and sensitivity to stress.  He said that he was 
slow to trust people, that he usually could not tolerate 
large crowds, and that he had chosen to be employed where he 
could maximize his solitude.  

The veteran was described as alert, cooperative, and 
friendly; fully oriented, and his affect showed moderate 
anxiety and moderate depression with some shifting mood.  He 
was able to follow a goal idea without difficulty and there 
was no evidence of thought fragmentation or underlying 
thinking disorder.  He was able to deal with abstractions in 
an adequate manner, his memory and judgment were intact, and 
his insight was partial.  He denied any hallucinations, 
delusions, or suicidal ideation but did indicate some 
obsessive compulsive thinking.  The psychiatrist gave an Axis 
I diagnosis of PTSD, severe, and assigned a GAF of 65.  The 
psychiatrist further opined that PTSD was due to the 
veteran's service.  

Based on the psychiatrist's opinion, and the veteran's 
service records that revealed evidence of combat, the RO 
granted service connection for PTSD in April 1999.  A 10 
percent evaluation was assigned.  

The veteran was reexamined by VA in July 1999.  He complained 
of occasional bouts of anxiety, with shakiness and breaking 
out in sweats.  He reported having difficulty sleeping due to 
recurring dreams and nightmares of his combat experiences.  
He said that these dreams were more intense shortly after 
separation from service and had decreased since then, but 
they were still present.  He also reported having flashbacks 
but said that these too were "a little bit better."  The 
veteran said that he had been able to find and maintain 
employment without any difficulties, retiring at age 62, and 
that he enjoyed doing things with his family.  

The veteran maintained good eye contact, was fully oriented, 
and there was no indication of disorganized thought processes 
or abnormal behavior.  He was clear and coherent and had 
adequate recall of past events.  His affect and mood were 
quite anxious, and he reported periodic feelings of anxiety 
and depression.  He denied any panic attacks, had no 
ritualistic behavior, denied any suicidal or homicidal 
ideation, and denied any delusions or hallucinations.  His 
insight and judgment were appropriate.  The examiner 
concluded that, in view of the veteran's ability to 
"maintain adequate social, occupational and family 
activities" since service, with no disruption of his 
lifestyle, any PTSD symptoms were "quite minimal [and were] 
not considered to be a disability."  The examiner's 
diagnosis was adjustment disorder, unspecified, and he 
assigned a GAF of 75.  

Following a careful review of all the evidence, the Board 
finds by a preponderance of the evidence that the veteran's 
PTSD is no more than 10 percent disabling.  The Board notes 
initially that, while the veteran's private psychiatrist 
described PTSD as severe, the clinical findings described in 
the psychiatrist's report, and the GAF score of 65, 
contradicted such a conclusion.  The clinical findings 
indicated only mild symptoms and the report did not indicate 
that such symptoms decreased the veteran's work efficiency 
and ability to perform occupational tasks even under periods 
of significant stress.  While the report concluded that the 
veteran's symptoms interfered with his employability, the 
physician offered no evidence of such interference, other 
than to state that the veteran chose to be employed in ways 
that minimized his interaction with others.  The Board notes 
that both VA examiners pointed out that the veteran retired 
at age 62 after maintaining several years of gainful and 
productive employment.

Nor does the private psychiatrist's assignment of a GAF score 
of 65 support his view that PTSD is severe.  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A GAF of 
61-70 denotes "some mild symptoms . . . OR some difficulty 
in social, occupational, or school functioning . . . but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  In addition, the Board 
notes that some of the symptoms mentioned by the private 
psychiatrist to support his contention that PTSD is severe, 
such as heavy drinking to suppress combat memories and 
frequent flashbacks and nightmares, are symptoms that the 
psychiatrist concedes were present in the years immediately 
following separation but are now either no longer present or 
are significantly reduced.  

In view of the discrepancies in the private psychiatrist's 
opinion, and the findings reported upon three VA psychiatric 
examinations in recent years, the Board finds that the 
preponderance of the evidence is against the claim that PTSD 
is manifested by more than occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  It is again pertinent to note that 
the three VA psychiatric examinations, which included 
relevant history obtained from the veteran and mental status 
examinations, resulted in GAF sores of 75, 65, and 75, which 
are entirely consistent with the clinical findings contained 
in those examination reports and not consistent with more 
than mild psychiatric impairment.  As the preponderance of 
the medical evidence is against a finding of more than mild 
overall psychiatric impairment, and the relevant clinical 
evidence fails to show most of the symptoms or criteria for a 
30 percent rating, it follows that a rating in excess of 10 
percent is not warranted. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for arthritis (other than the lumbosacral 
spine and left knee) is denied.

Service connection for residuals of a head injury, to include 
organic brain syndrome, is denied.

Service connection for anxiety and dysthymus is denied.

Subject to the rules and regulations governing the award of 
benefits, service connection for tinnitus is granted.

Service connection for labyrinthitis is denied.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a back 
condition; to this extent only, the veteran's claim is 
granted.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a hip 
condition, the veteran's claim is denied.

An evaluation in excess of 10 percent for PTSD is denied.


REMAND

New and material evidence having been submitted to reopen the 
claim for service connection for a back disorder, the claim 
is reopened and REMANDED for de novo review.  As the Board 
has determined that the veteran's claim is "well grounded," 
VA has a duty to assist him in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.103 (1999).  

The Board notes that the author of the May 1997 opinion that 
probable degenerative joint disease of the lumbosacral spine 
"could have been" secondary to the explosion in service did 
not provide a rationale for his opinion and did not address 
the fact that degenerative disc disease was not shown until 
May 1990, 44 years after separation.  It is the Board's 
judgment that additional development is therefore warranted.  
If the medical evidence of record is insufficient, the Board 
is always free to supplement the record by seeking an 
advisory opinion or order a medical examination that clearly 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  An examination that includes an 
opinion addressing the contended causal relationship is 
warranted. 

The Board further notes that the veteran has claimed that his 
left knee disorder is secondary to his back disorder, and 
that his irritable bowel syndrome is secondary to a 
psychiatric condition.  In adjudicating both these claims, 
however, the RO has only addressed theories of direct service 
connection.  These issues are therefore remanded for 
consideration of the veteran's claims based on secondary 
service connection.  

The issue of entitlement to TDIU is inextricably intertwined 
with the issues of entitlement to service connection for a 
back disorder, a left knee disorder, and irritable bowel 
syndrome, as well as the evaluation assigned for service-
connected tinnitus.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  That is, there is a very real potential that the 
conclusion reached in the service connection claims would 
have a meaningful impact upon the TDIU issue that is 
currently in appellate status. Hoyer v. Derwinski, 1 Vet. 
App. 180 (1991).  Therefore, a decision on the issue of 
entitlement to TDIU is deferred, pending further development.

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should schedule a VA 
orthopedic examination for the purpose of 
determining the etiology of the veteran's 
back disability.  The examiner is 
requested to offer an opinion on whether 
it is at least as likely as not that the 
veteran's degenerative disc disease of 
the lumbosacral spine was incurred in 
service.  The examiner is requested to 
review all the medical evidence in the 
claims folder, and to provide a complete 
rationale for the opinion.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1999), the claims file, must be 
made available to the physician for 
review.

2.  Following completion of the above 
action, the claim of entitlement to 
service connection for a back condition 
should be readjudicated on the merits.  
If the claim is not granted, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

3.  The claim of entitlement to service 
connection for a left knee condition, 
claimed as secondary to a back condition, 
and the claim of entitlement to service 
connection for irritable bowel syndrome, 
claimed as secondary to a psychiatric 
condition, should be adjudicated by the 
RO.  The RO should then review the 
evidence and determine whether the 
veteran's TDIU claim may now be granted.  
If any of the remaining benefits sought 
are not granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to comply with due process of 
law and to obtain additional development.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant until he is notified.




		
	R. F. WILLIAMS 
	Veterans Law Judge 



 

